VANCE, Justice,
dissenting.
I respectfully dissent. I do not regard the statute as having any retroactive effect. It applies only to applications which are to be filed in the future after the effective date of the act. The enactment of this statute did not cut off retroactively the appellant’s right to file an application for benefits.
When this act became effective in July, 1982, the statute of limitations for filing a claim was advanced from one year to two years following the date of injury. Before the statute was enacted, the payment of medical benefits by the employer tolled the limitation period — after the enactment, medical payments alone no longer sufficed to toll the limitation period.
Since the appellant was injured in June, 1982, he had approximately, one year and eleven months in the future after the enactment of the statute in which he could file his application for benefits. The statute thus applied to a time limitation for a future action. It did not attempt to require, retroactively, the filing of an application on a date which had already passed.
Because I view this statute as one of prospective rather than retrospective application, I would affirm the decision of the Court of Appeals.
GANT and WINTERSHEIMER, JJ., join in this dissenting opinion.